Brown, J.
(concurring in part and dissenting in part). I agree with my colleagues in the majority that the plaintiffs defamation cause of action is not sustainable and should be dismissed. I do not agree, however, that the use of the plaintiffs name and photograph among the many depicted in the calendar published by the defendant constitutes an unauthorized use of a person’s name, portrait or picture for advertising purposes or for the purposes of trade in violation of Civil Rights Law § 51.
Simply stated, the purpose of Civil Rights Law § 51 is to protect individuals from commercial exploitation (see, Rand v Hearst Corp., 31 AD2d 406, affd 26 NY2d 806; Gautier v Pro-Football, Inc., 278 App Div 431, affd 304 NY 354; see also, 44 NY Jur 2d, Defamation and Privacy, § 190; Savell, Right of Privacy — Appropriation of a Person’s Name, Portrait, or Picture for Advertising or Trade Purposes Without Prior Written Consent: History and Scope in New York, 48 Alb L Rev 1 [1983]). The statute is not designed to protect a property interest; rather, it is intended to protect one’s privacy — to enforce the right to be left alone (see, Paulsen v Personality Posters, 59 Misc 2d 444). The statute’s protection extends not only to those who shun public exposure, but also to those who have become public figures, or otherwise seek public exposure of their personalities (see, Welch v Mr. Christmas, 57 NY2d 143; Onassis v Christian Dior — N. Y., 122 Misc 2d 603). Thus, any person may assert the protection of the statute to prevent the unauthorized use of his or her name or likeness by another to obtain commercial gain.
However, there exists a well-recognized exception to the statute’s application. Where a person’s name or picture is used in connection with a publication concerning a newsworthy event or with respect to matters of public interest, the statute does not apply (Stephano v News Group Publs., 64 NY2d 174, 184; Murray v New York Mag. Co., 27 NY2d 406, 409). The exception rests upon a recognition of the fact that the limited statutory protection against the invasion of privacy must give way to the strong protections afforded freedom of speech and freedom of the press under our State and Federal Constitutions (US Const 1st Amend; NY Const, art I, § 8; Stephano v News Group Publs., supra, at 184). Thus, the Court of Appeals has stated that " '[a] picture illustrating an *97article on a matter of public interest is not considered used for [purposes] of trade or advertising within the prohibition of [Civil Rights Law § 51] * * * unless it has no real relationship to the article * * * or unless the article is an advertisement in disguise’ ” (Murray v New York Mag. Co., supra, at 409). The range of topics-which can be considered matters of public interest is very broad and it has been held that this exception to the statute’s applicability is to be liberally construed (see, Stephano v News Group Publs., supra; Arrington v New York Times Co., 55 NY2d 433). It is my view that the de minimis use of the plaintiffs name and photograph in the calendar published by the defendant herein falls within the public interest exception and is, accordingly, not actionable under Civil Rights Law § 51.
The subject matter of the various photographs used to illustrate the defendant’s calendar and the over-all theme of the calendar itself relate to issues involving women’s rights and the advancements made by women in their struggle for equality. It is by no means limited to the narrow issue of abortion rights, although it does depict two demonstrations with respect thereto. The panels accompanying the monthly calendar pages depict a wide variety of events and persons related to issues of importance to women. There are, for example, photographs of pioneers in the women’s rights movement, of a demonstration in favor of the Equal Rights Amendment, and of other political events. Also shown are a demonstration against President Reagan, a rally in support of former presidential candidate Walter Móndale, a fund-raising event featuring former vice-presidential candidate Geraldine Ferraro, a meeting to support projects for the benefit of children, a conference on the issue of older women, and a program addressed to women inmates on the issue of battered women.
Significantly, the photograph in which the plaintiff appears relates to the general issue of women’s health and has nothing to do with abortion rights. It was taken at the Third Regional Conference of Women in Medicine held in 1983 at which the plaintiff served as a codirector. During the conference the plaintiff conducted a workshop on minority women physicians at which she introduced Dr. Lena Edwards, the other person identified in the photograph, and the principal subject of that photograph and the text accompanying it. The picture depicts Dr. Edwards in the foreground and seated next to her is the plaintiff. Neither the photograph nor the caption make any *98reference to the defendant’s enterprise, nor is there any reference to abortion services. Rather the photograph is consistent with the broad theme depicted throughout the calendar, i.e., the movement to advance the rights of women. Moreover, the photograph and the accompanying caption are clearly intended to highlight Dr. Edwards and her accomplishments, and the reference to the plaintiff is incidental, at best.
The mere fact that the photograph and the calendar in which it appears have been sponsored and published by the defendant’s enterprise should not serve to deprive the photograph of its protected public interest status. In order for the plaintiffs name or likeness to be considered as having been used for commercial purposes within the meaning of Civil Rights Law § 51, it is essential that there be some exploitation thereof either in, or as part of, the commercial announcement or in direct connection with the solicitation for business (see, Lahiri v Daily Mirror, 162 Misc 776, 780). In other words, unless there is some connection made between the plaintiffs name or likeness and the defendant’s commercial message, the fact that the medium in which the plaintiffs name and photograph appear is commercially sponsored should not deprive the defendant of the public interest use exception as a defense (Gautier v Pro-Football, Inc., 304 NY 354, 358; see also, Delan v CBS, Inc., 91 AD2d 255, 259; Colyer v Fox Publ. Co., 162 App Div 297, 299-300; Fleischer v W.P.I.X. Inc., 30 Misc 2d 17, 33; Wallach v Bacharach, 192 Misc 979, 980, affd 274 App Div 919; Savell, Right of Privacy — Appropriation of a Person’s Name, Portrait or Picture for Advertising or Trade Purposes, Without Prior Written Consent: History and Scope in New York, 48 Alb L Rev 1 [1983]).
The cases which the majority cites to support its contention that the calendar is simply a solicitation for commercial patronage and an advertisement in disguise are distinguishable in that in each of these cases the photograph was used directly in connection with the product or service being promoted and was being used to illustrate some aspect or component thereof (Flores v Mosler Safe Co., 7 NY2d 276 [a safe]; Rubino v Slaughter, 136 NYS2d 873 [a union]; Manger v Kree Inst. of Electrolysis, 233 F2d 5 [electrolysis equipment]; Selsman v Universal Photo Books, 18 AD2d 151 [a camera]; Miles v Sears, Roebuck & Co., 61 AD2d 929 [a merchandising company]). I also cannot accept the majority’s suggestion that only the communication media may avail themselves of the public interest exception. The constitutional protections of freedom *99of speech and press must be equally available to the members of the general public when they seek to disseminate a publication which provides information concerning a newsworthy event or a matter of public interest.
In sum, notwithstanding the fact that the defendant’s calendar contained certain commercial and promotional material pertaining to its activities, that material was sufficiently separate from the public interest aspect thereof, i.e., the events and persons connected with the women’s rights movement, so as not to have violated Civil Rights Law § 51. Nowhere do I discern herein any intentional effort to capitalize upon the personality of either the plaintiff or for that matter any of the other individuals named or portrayed or to otherwise connect them with or exploit them for the benefit of the defendant’s commercial enterprise. Accordingly, I conclude that the use of the plaintiff’s name and photograph herein involved the legitimate dissemination of information concerning a matter of public interest and did not constitute a violation of the plaintiff’s right of privacy under Civil Rights Law § 51.
Harwood and Balletta, JJ., concur with Mangano, J. P.; Brown, J., concurs in part and dissents in part and votes to reverse the order appealed from, on the law, to grant the motion, and to deny the cross motion, with an opinion.
Ordered that the order is modified, on the law, by deleting therefrom the provision denying that branch of the defendant’s motion which was for summary judgment dismissing the second cause of action asserted in the complaint, and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.